By the Court, Rhodes, C. J.:
The purpose of this action is to compel the defendant, as the Treasurer of Sutter County, to pay certain warrants.
The application for the writ of mandamus is presented on a statement of facts, signed by the attorneys for the petitioner, and by the defendant in person, as the Treasurer of Sutter County. The Treasurer is not represented in this Court by an attorney; nor does it appear that in agreeing to the statement of facts, he acted under the advice of counsel. An officer, either of the State or of a county or city, having public funds or property under his control, ought not to enter *61into a stipulation in respect to the facts in a case, affecting such funds or property, without acting under the advice of counsel.
The money sought to le reached in this case belongs to the Swamp Land Fund of one of the districts in Sutter County; and the Supervisors of the county ought to be apprised of these proceedings, so that such action may be taken, as they may deem necessary for the protection of the interests of the county, or of the Swamp Land Funds.
It is therefore ordered that the proceedings in this cause be stayed, until a copy of the record in the cause be served upon the District Attorney and the Chairman of the Board of Supervisors of Sutter County; and that thereafter, upon five days notice to them, or to the attorney for the defendant, should he appear by an attorney, the petitioner may have the cause placed on the calendar for hearing.
Mr. Justice Temple did not express an opinion.